Citation Nr: 0919873	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-34 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a right ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from July 2003 to July 2006.  
His awards include the Combat Infantryman Badge and the Army 
Commendation Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

In March 2008, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The transcript of the hearing is in the claims folder.  


FINDINGS OF FACT

1.  The Veteran has a mild disc bulge and posterior 
ligamentous hypertrophy at L4-L5 and a mild disc bulge at L5-
S1 as a result of injury in service.  

2.  The Veteran has right ankle arthralgia as the result of 
injury in service.  


CONCLUSIONS OF LAW

1.  The Veteran has a mild disc bulge and posterior 
ligamentous hypertrophy at L4-L5 and a mild disc bulge at L5-
S1 as a result of injury in service.  38 U.S.C.A. §§ 101(16), 
1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d) (2008).  

2.  The Veteran has right ankle arthralgia as the result of 
injury in service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2008); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary [of VA] shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

The implementing regulation provides:  Satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. §1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2008).  

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99, 
October 18, 1999.  

Discussion

The service treatment records show that the Veteran's spine 
and lower extremities were normal when he was examined for 
service in November 2002.  There were no pertinent complaints 
on the pre-deployment health assessment in July 2004.  

On a post-deployment health assessment dated in July 2005, 
the Veteran reported that his health had become worse and 
that he had developed back pain.  

A undated service treatment record shows the Veteran 
presented complaining of right ankle pain resulting from a 
roll while playing basketball.  He could not walk at all.  
Examination revealed edema, erythema and ecchymosis over the 
entire ankle and lateral part of the foot.  There was a 
limited range of motion.  There was pain on abduction and 
pain from the lateral malleolus to the lateral metatarsals.  
The assessment was ankle pain.  He was treated with Motrin, 
an Ace bandage and crutches.  X-rays, dated in October 2005, 
disclosed moderate lateral soft tissue swelling with no other 
abnormalities noted.  

A service treatment record, dated in March 2006, reflects a 
complaint of having lower back pain for one month.  The 
Veteran stated that he lifted a lot of weights while in Iraq.  
Now, every time he worked out, lifted weights, played 
basketball, etc., he felt lower back pain the next morning.  
Objectively, there were no abnormal findings.  The Veteran 
had a full range of motion.  

On examination for separation from service, in June 2006, the 
Veteran reported that he had twisted his right ankle in the 
fall of 2005 and now had right ankle and low back pain.  The 
X-ray study of the lumbar spine showed the vertebral body 
heights and disc spaces were well preserved.  There was no 
evidence of spondylolisthesis.  The impression was an 
unremarkable examination without evidence of vertebral body 
compression injury.  The right ankle X-ray studies showed no 
evidence of fracture, dislocation or degenerative change.  
The impression was a normal right ankle.  The June 2006 
examination concluded with assessments of joint pain 
localized to the ankle and backache.  

The Veteran promptly filed a claim in September 2006, 
reporting low back and right ankle disorders.  

The Veteran was afforded a VA examination in February 2007.  
He reported symptoms including pain, fatigue, weakness, 
stiffness, and limited motion in his back and right ankle.  
On testing the range of motion of the thoracolumbar spine, 
active and passive flexion was from 0 to 45 degrees, with 
pain beginning at 35 degrees and ending at 45 degrees.  
Active and passive extension was from 0 to 35 degrees, with 
pain beginning at 30 degrees and ending at 35 degrees.  
Active and passive lateral flexion went from 0 to 25 degrees 
with pain beginning and ending at 25 degrees.  Right and left 
active and passive lateral rotation went from 0 to 45 degrees 
with pain beginning at 40 degrees and ending at 45 degrees.  
For all motions, there was pain after repetitive motion but 
no additional loss of motion on repetitive use.  An X-ray 
study of the lumbar spine was unremarkable.  The report does 
not appear to have reached a diagnosis.  

The February 2007 VA examination of the Veteran's right ankle 
shows the Veteran reported an injury in service with gradual 
onset of pain and stiffness.  The Veteran's gait was normal.  
Right ankle dorsiflexion, active and passive, went from 0 to 
30 degrees, with pain beginning and ending at 30 degrees.  
There was no additional limitation of motion with repetitive 
use.  Plantar flexion was not reported.  X-rays studies of 
the right ankle were unremarkable.  The examiner diagnosed 
right ankle arthralgia with a history of inversion injury and 
torn ligament.  

Magnetic imaging by a private firm, in April 2007, revealed a 
mild disc bulge and posterior ligamentous hypertrophy at L4-
L5 and a mild disc bulge at L5-S1.  

In March 2008, the Veteran testified of having low back and 
right ankle symptoms with an onset in service.  He ascribed 
the back injury to carrying heavy weapons and ammunition 
while wearing heavy body armor.  

Conclusion

There are 3 documented back complaints in the service 
treatment records.  Approximately 7 months after service, a 
VA examiner documented a restriction of forward flexion to 
about half the normal range.  Nine months after service, 
magnetic resonance imaging confirmed lumbar disc bulging.  
Giving the Veteran the benefit of the doubt and resolving 
reasonable doubt in his favor, the objective findings of 
limitation of back motion and disc bulging, documented 
shortly after service, cannot be dissociated from the back 
complaints in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Thus, the Board grants service connection for the 
disc bulging.  

The ankle injury in service is well documented.  The February 
2007 examination showed dorsiflexion to 30 degrees, 10 
degrees beyond the normal range of 20 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (2008).  Plantar flexion was not reported.  
However, the examiner felt that his findings were sufficient 
to support a diagnosis of right ankle arthralgia with a 
history of inversion injury and torn ligament.  Again, giving 
the Veteran the benefit of the doubt and resolving reasonable 
doubt in his favor, the right ankle diagnosis shortly after 
service cannot be dissociated from the ankle injury in 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, 
the Board grants service connection for the right ankle 
arthralgia.  


ORDER

Service connection is granted for a mild disc bulge and 
posterior ligamentous hypertrophy at L4-L5 and a mild disc 
bulge at L5-S1.  

Service connection is granted for right ankle arthralgia.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


